Name: 2006/65/EC: Commission Decision of 3 February 2006 amending Decision 97/467/EC as regards the inclusion of one establishment in Uruguay in provisional lists of third country establishments from which Member States are authorised to import ratite meat (notified under document number C(2006) 233) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  agricultural policy;  America
 Date Published: 2006-02-04; 2007-05-08

 4.2.2006 EN Official Journal of the European Union L 32/93 COMMISSION DECISION of 3 February 2006 amending Decision 97/467/EC as regards the inclusion of one establishment in Uruguay in provisional lists of third country establishments from which Member States are authorised to import ratite meat (notified under document number C(2006) 233) (Text with EEA relevance) (2006/65/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), and in particular Article 2(4) thereof, Whereas: (1) Commission Decision 97/467/EC of 7 July 1997 drawing up provisional lists of third country establishments from which the Member States authorise imports of rabbit meat and farmed game meat (2) sets out provisional lists of establishments in third countries from which the Member States are authorised to import farmed game meat, rabbit meat and ratite meat. (2) Uruguay has provided the name of one establishment producing ratite meat for which the responsible authorities certify that the establishments comply with Community rules. (3) Accordingly, this establishment should be included in the lists set out in Decision 97/467/EC. (4) Imports from this establishment should not be eligible for reduced physical checks pursuant to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3). (5) Decision 97/467/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 97/467/EC is amended in accordance with Annex to this Decision. Article 2 This Decision shall apply from 11 February 2006. Article 3 This Decision is addressed to the Member States. Done at Brussels, 3 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 243, 11.10.1995, p. 17. Decision as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 199, 26.7.1997, p. 57. Decision as last amended by Decision 2005/302/EC (OJ L 95, 14.4.2005, p. 62). (3) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1, as corrected by OJ L 191, 28.5.2004, p. 1). ANNEX The following text is added to Annex II: PaÃ ­s: Uruguay/ZemÃ : Uruguay/Land: Uruguay/Land: Uruguay/Riik: Uruguay/Ã §Ã Ã Ã ±: Ã Ã Ã Ã ¿Ã Ã ³Ã ¿Ã Ã ¬Ã ·/Country: Uruguay/Pays: Uruguay/Paese: Uruguay/Valsts: Urugvaja/Ã alis: Urugvajus/OrszÃ ¡g: Uruguay/PajjiÃ ¼: L-Urugwaj/Land: Uruguay/PaÃ stwo: Urugwaj/PaÃ ­s: Uruguai/Krajina: Uruguaj/DrÃ ¾ava: Urugvaj/Maa: Uruguay/Land: Uruguay 1 2 3 4 5 6 240 Caltes S.A. Paso de los Toros TacuarembÃ ³ CP, SH